Name: Commission Regulation (EEC) No 2720/90 of 24 September 1990 on the supply of refined rape seed oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 9 . 90 Official Journal of the European Communities No L 261 /5 COMMISSION REGULATION (EEC) No 2720/90 of 24 September 1990 on the supply of refined rape seed oil as food aid food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 3 565 tonnes of refined rape seed oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Refined rape seed oil shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 September 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370 , 30. 12 . 1986, p . 1 . (2) OJ No L 174, 7 . 7 . 1990, p . 6 . ' OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 261 /6 Official Journal of the European Communities 25. 9 . 90 ANNEX I 1 . Operation No ('): 734/90 2. Programme : 1990 3. Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4 . Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Chile 6 . Product to be mobilized : refined rape seed oil 7 . Characteristics and quality of the goods (3) (6) (7) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.A.1 ) 8 . Total quantity : 110 tonnes net 9 . Number of lots : one 10. Packaging and marking (*) (*) ( ,2) : see list published in OJ No C 216, 14 . 8 , 1987, p. 3 (under 1.3.3)  the cans must carry the following wording : 'ACCIÃ N 734/90 / ACEITE VEGETAL / 900413 / SANTIAGO DE CHILE VÃ A VALPARAISO / DONACIÃ N DE LA COMUNIDAD ECONOMICA EUROPEA / DESTINADO A LA DISTRIBU ­ CIÃ N GRATUITA' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 12. 11  7. 12. 1990 18 . Deadline for the supply :  19. Procedure for determining the costs of supply f) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 9. 10 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 23 . 10 . 1990 (b) period for making the goods available at the port of shipment : 26. 11  21 . 12. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (8) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi , B- 1 049 Bruxelles ; telex AGREC 22037 B / 25670 B 25. Refund payable on request by the successful tenderer :  25. 9 . 90 Official Journal of the European Communities No L 261 /7 ANNEX II 1 . Operation Nos (') : 735  768/90 2. Programme : 1990 3 . Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5 . Place or country of destination : see Annex IV 6. Product to be mobilized : refined rape seed oil 7 . Characteristics and quality of the goods (3) (6)(7) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIA.1 ) 8 . Total quantity : 2 417 tonnes net 9 . Number of lots : five (A : 382 tonnes ; B : 555 tonnes ; C : 450 tonnes ; D : 555 tonnes ; E : 475 tonnes) 10 . Packaging and marking (*) (") (l2) : see list published in OJ No C 216, 14. 8 . 1987, p. 3, (under 1.3.3)  metal cans of five kilograms  the cans must carry the following wording : see Annex IV 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 12. 11  14. 12. 1990 18 . Deadline for the supply :  19. Procedure for determining the costs of supply (9) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 9. 10 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 23 . 10 . 1990 (b) period for making the goods available at the port of shipment : 26. 11  28 . 12. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (8) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B / 25670 B 25 . Refund payable on request by the successful tenderer :  No L 261 /8 Official Journal of the European Communities 25. 9 . 90 ANNEX III 1 . Operation Nos ('): 769  774/90 2. Programme : 1990 3. Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^): see OJ No C 103, 16 . 4 . 1987 5. Place or country of destination : see Annex IV 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) (6) (7) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IILA.l ) 8 . Total quantity : 1 038 tonnes net 9 . Number of lots : three (F : 168 tonnes ; G : 570 tonnes ; H : 300 tonnes) 10 . Packaging and marking (*) ( l#) (") : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under 1.3.3)  metal cans of five kilograms ' - the cans must carry the following wording : see Annex IV 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 12 . 11  21 . 12 . 1990 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply (9) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 9 . 10 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 23 . 10 . 1990 (b) period for making the goods available at the port of shipment : 26. 11 . 1990  4. 1 . 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (") : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B . / 25670 B 25. Refund payable on request by the successful tenderer :  25 . 9 . 90 Official Journal of the European Communities No L 261 /9 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (*) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (4) In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kilograms (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to with ­ stand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents . Each drum must be fully leakproof. (") The supplier should send a duplicate of the original invoice to : MM. De Keyzer &amp; Schutz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (6) The successful tenderer shall give the beneficiaries' representative a health certificate at the time of deli ­ very. 0 The successful tenderer shall give the beneficiaries' representative a certificate of origin at the time of delivery. (") In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (9) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. ( 10) To be delivered on standardized pallets wrapped in shrinked plastic/under plastic cover. (") As regards packaging and storage, the provisions on butteroil in point 1.3.3 of the Commission notice in Official Journal of the European Communities No C 216 of 14 August 1987, page 7 shall apply. However hermetic sealing in an atmosphere of nitrogen shall not be required. C 2) Shipment to take place in 20-foot containers, condition FLC/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment . The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second subpara ­ graph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of cartons belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. No L 261 / 10 Official Journal of the European Communities 25 . 9 . 90 ANEXO IV  BILAG IV  ANHANG IV  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IV  ANNEX IV  ANNEXE IV  ALLEGATO IV  BIJLAGE IV  ANEXO IV DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire ' Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem Lot A 382 23 CÃ ¡ritas Germany Chile AcciÃ ³n n0 735/90 / Aceite vegetal / 900412 / Antofagasta / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 254 CÃ ¡ritas Germany Chile AcciÃ ³n n0 736/90 / Aceite vegetal / 900413 / Santiago de Chile vÃ ­a ValparaÃ ­so / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 45 CÃ ¡ritas Spain Ecuador AcciÃ ³n n0 737/90 / Aceite vegetal / 906001 / Quito vÃ ­a Guayaquil / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 15 Prosalus PerÃ º AcciÃ ³n n ° 738/90 / Aceite vegetal / 905521 / Arequipa vÃ ­a Callao / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 15 Prosalus PerÃ º AcciÃ ³n n ° 739/90 / Aceite vegetal / 905522 / Chachapoyas vÃ ­a Callao / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 30 CÃ ¡ritas Denmark PerÃ º AcciÃ ³n n ° 740/90 / Aceite vegetal / 905804 / Lima vÃ ­a Callao / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita Lot B 555 45 CRS Dominica Action No 741 /90 / Vegetable oil / 900122 / Roseau via Woodbridge Bay / Gift of the European Economic Community / For free distribution 120 CÃ ¡ritas BÃ ©lgica Guatemala AcciÃ ³n n0 742/90 / Aceite vegetal / 900245 / Guatemala City via Santo TomÃ ¡s de Castilla / DonaciÃ ³n de la Comunidad EconÃ ²mica Europea / Destinado a la distribuciÃ ³n gratuita I 25. 9 . 90 Official Journal of the European Communities No L 261 / 11 DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 360 CÃ ¡ritas BÃ ©lgica Guatemala AcciÃ ³n n0 743/90 / Aceite vegetal / 900246 / Guatemala City vÃ ­a Santo TomÃ ¡s de Castilla / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 30 CAM Guatemala AcciÃ ³n n0 744/90 / Aceite vegetal / 902032. / Guatemala City vÃ ­a Santo TomÃ ¡s de Castilla / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita Lot C 450 30 Caritas Belgica HaÃ ¯ti Action n0 745/90 / Huile vÃ ©gÃ ©tale / 900242 / Port-au-Prince / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 135 Caritas Neerlandica HaÃ ¯ti Action n0 746/90 / Huile vÃ ©gÃ ©tale / 900309 / Port-au-Prince / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 240 Protos HaÃ ¯ti Action n0 747/90 / Huile vÃ ©gÃ ©tale / 901511 / Port-au-Prince / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 15 Oxfam Belgium RepÃ ºblica Dominicana AcciÃ ³n n ° 748/90 / Aceite vegetal / 900819 / Santo Domingo / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 30 Prosalus RepÃ ºblica Dominicana AcciÃ ³n n0 749/90 / Aceite vegetal / 905523 / Ysura Azua vÃ ­a Santo Domingo / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita Lot D 555 15 AATM BÃ ©nin Action n0 750/90 / Huile vÃ ©gÃ ©tale / 901724 / Cotonou / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 105 Caritas Belgica Burkina Faso Action n0 751 /90 / Huile vÃ ©gÃ ©tale / 900240 / Bobo Dioulasso via Abidjan / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite No L 261 / 12 Official Journal of the European Communities 25 . 9 . 90 DesignaciÃ n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã  tt|5 7iapTl8ag Lot Designation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã ¢o do lote Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ¿ Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage , Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 15 SSI Burkina Faso Action n0 752/90 / Huile vegetale / 903016 / Ouahigouya via Abidjan / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 15 CRS Gambia Action No 753/90 / Vegetable oil / 900116 / Kanifing via Banjul / Gift of the European Economic Community / For free distribution 45 SSI Niger Action n ° 754/90 / Huile vegetale / 903020 / Niamey via LomÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 75 Cinterad ZaÃ ¯re Action n ° 755/90 / Huile vegetale / 903406 / Matadi / Don de la CommunaÃ ºtÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 15 AATM Madagascar Action n ° 756/90 / Huile vegetale / 901728 / Toliary / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 30 AATM Madagascar Action n ° 757/90 / Huile vegetale / 901734 / Toamasina / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 45 AATM Madagascar Action n0 758/90 / Huile vegetale / 901740 / Fianarantsoa via Toamasina / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 30 Prosalus MoÃ §ambique AcÃ §Ã £o n? 759/90 / Ã leo vegetal / 905524 / Beira / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita 60 BurundiCaritas Belgica Action n ° 760/90 / Huile vegetale / 900210 / Bujumbura via Mombasa / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite I 25. 9 . 90 Official Journal of the European Communities No L 261 / 13 DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Pais destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 30 Caritas Belgica Rwanda Action n0 761 /90 / Huile vÃ ©gÃ ©tale / 900243 / Kigali via Mombasa / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 15 ICR Uganda Action No 762/90 / Vegetable oil / 904600 / Kampala via Mombasa / Gift of the European Economic Community / For free distribution 60 ICR Uganda Action No 763/90 / Vegetable oil / 904610 / Kampala via Mombasa / Gift of the European Economic Community / For free distribution Lot E 475 210 Caritas Italy Malawi Action No 764/90 / Vegetable oil / 900617 / Lilongwe via Dar es Salaam / Gift of the European Economic Community / For free distribution 60 CAM India Action No 765/90 / Vegetable oil / 902012 / Bombay / Gift of the European Economic Community / For free distribution 80 CAM India Action No 766/90 / Vegetable oil / 902034 / Bombay / Gift of the European Economic Community / For free distribution 80 CRS Pakistan Action No 767/90 / Vegetable oil / 900104 / Islamabad via Karachi / Gift of the European Economic Community / For free distribution ' 45 CRS Pakistan Action No 768/90 / Vegetable oil / 900114 / Islamabad via Karachi / Gift of the European Economic Community / For free distribution Lot F 168 17 CÃ ¡ritas Germany Chile AcciÃ ³n n0 769/90 / Aceite vÃ ©gÃ ©tal / 90041 1 / Coquimbo / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita No L 261 / 14 Official Journal of the European Communities 25. 9 . 90 DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 151 CÃ ¡ritas Germany Chile AcciÃ ³n n0 770/90 / Aceite vegetal / 900414 / ConcepciÃ ³n vÃ ­a Talcahuano / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita Lot G 570 90 CRS El Salvador AcciÃ ³n n0 771 /90 / Aceite vegetal / 9001 15 / San Salvador vÃ ­a Acajutla / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 120 CÃ ¡ritas BÃ ©lgica Guatemala AcciÃ ³n n ° 772/90 / Aceite vegetal / 900244 / Guatemala City vÃ ­a Puerto Quetzal / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 360 CÃ ¡ritas BÃ ©lgica Guatemala AcciÃ ³n n0 773/90 / Aceite vegetal / 900247 / Guatemala City vÃ ­a Puerto Quetzal / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita Lot H 300 300 WVB Ethiopia Action No 774/90 / Vegetable oil / 905304 / Assab / Gift of the European Economic Community / For free distribution